Cornelius v Tussing (2021 NY Slip Op 03765)





Cornelius v Tussing


2021 NY Slip Op 03765


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, TROUTMAN, AND WINSLOW, JJ.


637 CA 20-00489

[*1]DOUGLAS A. CORNELIUS, INDIVIDUALLY AND AS ADMINISTRATOR OF THE ESTATE OF SUSAN CORNELIUS, DECEASED, PLAINTIFF-APPELLANT,
vGORDON TUSSING, D.O., DEFENDANT-APPELLANT, AND KALEIDA HEALTH, DOING BUSINESS AS BUFFALO GENERAL MEDICAL CENTER, DEFENDANT-RESPONDENT. 


HOGAN WILLIG, PLLC, AMHERST (RYAN C. JOHNSEN OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (CRAIG R. WATSON OF COUNSEL), FOR DEFENDANT-APPELLANT.
ROACH, BROWN, MCCARTHY & GRUBER, P.C., BUFFALO (HEDWIG M. AULETTA OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeals from an order and judgment (one paper) of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered March 4, 2020. The order and judgment granted the motion of defendant Kaleida Health, doing business as Buffalo General Medical Center, for summary judgment and dismissed the complaint and all cross claims against that defendant. 
It is hereby ORDERED that the order and judgment so appealed from is unanimously affirmed without costs.
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court